DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 8 and 10-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of the support member has a substantially cylindrical shape that includes a third opening at a front surface and a fourth opening at a back surface, respectively, and includes a projection portion projecting to an inner side of the third opening and the fourth opening and provided on an inner wall surface connecting to the third opening and the fourth opening, the first cover member is supported by the projection portion, and the insulating member fills a gap between the first cover member and each of the projection portion and the inner wall surface of the support member.  
 	Lima, Schilthuizen, and Alphonse – of record and previously cited by the Examiner - are all cited as teaching some elements of the claimed invention including case including a first opening at a front surface and a second opening, a first cover member, a support member, a second cover member, a display, a substrate, an antenna circuit, and a communication circuit.


Regarding independent claim 10, patentability exists, at least in part, with the claimed features of the support member has a substantially cylindrical shape that includes a third opening at a front surface and a fourth opening at a back surface, respectively, and includes a projection portion projecting to an inner side of the third opening and the fourth opening and provided on an inner wall surface connecting to the third opening and the fourth opening, the first cover member is supported by the projection portion of the support member, and the wireless communication device further comprises an insulating member that fills a gap between the first cover member and each of the projection portion and the inner wall surface of the support member.  
 	Lima, Schilthuizen, and Alphonse are all cited as teaching some elements of the claimed invention including case including a first opening at a front surface and a second opening, a first cover member, a support member, a second cover member, a display, a substrate, an antenna circuit, and a communication circuit.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka (US 2020/0358167) discloses features considered relevant to the current application.  The ISR disclosed by Applicant on 10/28/2021 also contains features considered relevant to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.